





Exhibit 10.28
CORELOGIC, INC.
DIRECTORS’ COMPENSATION POLICY
(Effective January 1, 2018)
Directors of CoreLogic, Inc., a Delaware corporation (the “Company”), who are
not employed by the Company or one of its subsidiaries (“Outside Directors”) are
entitled to the compensation set forth below for their service as a member of
the Board of Directors (the “Board”) of the Company. The Board has the right to
amend this policy from time to time.
Cash Compensation
 
Annual Retainer-Non-Executive Director
$80,000
 
Annual Retainer-Non-Executive Board Chairman
$100,000
 
Annual Retainer-Committee Chairs
 
Audit Committee
$25,000
 
Compensation Committee
$20,000
 
Nominating and Corporate Governance Committee
$15,000
 
Acquisition and Strategic Planning Committee
$12,500
 
Annual Retainer-Committee Members
 
Audit Committee
$15,000
 
Compensation Committee
$10,000
 
Nominating and Corporate Governance Committee
$7,500
 
Acquisition and Strategic Planning Committee
$5,000
 
 
 
 
Fee for Attendance of Board and Committee
 
Meetings in Excess of Designated Number
$2,000
 
 
 
Equity Compensation
 
Annual Equity Compensation-RSUs
$160,000
 
 
 

Cash Compensation
Each Outside Director will be entitled to an annual cash retainer while serving
on the Board in the amount set forth above (the “Annual Retainer”). An Outside
Director who serves as the Non-Executive Board Chairman will be entitled to an
additional annual cash retainer while serving in that position in the amount set
forth above (the “Additional Chairman Retainer”). An Outside Director who serves
as the Chair of the Audit Committee, Compensation Committee, Nominating and
Corporate Governance Committee or Acquisition and Strategic Planning Committee
of the Board will be entitled to an additional annual cash retainer while
serving in that position in the applicable amount set forth above (an
“Additional Committee Chair Retainer”). An Outside Director who serves as a
member of the Audit Committee, Compensation Committee, Nominating and Corporate
Governance Committee or Acquisition and Strategic Planning Committee of the
Board will be entitled to an additional annual cash retainer while serving in
that position in the applicable amount set forth above (an “Additional Committee
Member Retainer”). The Additional Committee Chair Retainers represent amounts
paid to the Committee Chairs for their service as Chairs, and are in addition to
any Additional Committee Member Retainers that the





--------------------------------------------------------------------------------





Chairs are also eligible to receive. Any Outside Director who attends more than
eight meetings of the Board, Audit Committee or Compensation Committee in any
calendar year, or who attends more than four meetings of the Nominating and
Corporate Governance Committee or Acquisition and Strategic Planning Committee
in any calendar year, will be paid a meeting fee for each such excess meeting
attended in the amount set forth above (the “Excess Meeting Fee”).
The amounts of the Annual Retainer, Additional Chairman Retainer, Additional
Committee Chair Retainers and Additional Committee Member Retainers reflected
above are expressed as annualized amounts. These retainers will be paid on a
quarterly basis, at the end of each quarter in arrears, and will be pro-rated if
an Outside Director serves (or serves in the corresponding position, as the case
may be) for only a portion of the quarter (with the proration based on the
number of calendar days in the quarter that the director served as an Outside
Director or held the particular position, as the case may be). Excess Meeting
Fees will be paid as soon as practicable, and in all events within thirty days,
after the applicable meeting.
Equity Awards
On the date of each annual meeting of the Company’s stockholders (or in the
event of an out-of-cycle annual meeting, such earlier date as may be approved by
the Board prior to the date of the annual meeting), each Outside Director then
in office following the meeting (or on the date of any earlier grant date
approved by the Board) will automatically be granted an award of restricted
stock units (an “Annual RSU Award”) which shall be self-effecting and require no
separate action or approval by the Board or Compensation Committee. The amount
of the award shall be determined by dividing (1) the Annual Equity Compensation
grant value set forth above by (2) the per-share closing price of the Company’s
common stock on the grant date, with the result rounded down to the nearest
whole unit. Each Annual RSU Award will vest in one annual installment on the
first anniversary of the grant date (or if earlier, on the day prior to the
annual meeting of the Company’s stockholders in the year following the year in
which the award was granted), and will also vest upon the date of any Outside
Director’s death, disability or a change in control of the Company prior to the
normal vesting date. The Board shall also have the discretion to vest any
Outside Director’s Annual RSU Award in connection with any other termination of
Board service as determined to be appropriate by the Board. In the event that
more than one annual meeting of the Company’s stockholders occurs during a given
calendar year, Annual RSU Awards will be made only in connection with the first
such meeting to occur in that year.
For each new Outside Director appointed or elected to the Board other than on
the date of an annual meeting of the Company’s stockholders (or following any
earlier grant date approved by the Board, as provided above), on the date that
the new Outside Director first becomes a member of the Board, the new Outside
Director will automatically be entitled to a pro-rata portion of the Annual RSU
Award (a “Pro-Rata Annual RSU Award”) determined by dividing (1) a pro-rata
portion of the Annual Equity Compensation grant value set forth above by (2) the
per-share closing price of the Company’s common stock on the date the new
Outside Director first became a member of the Board. The pro-rata portion of the
Annual Equity Compensation grant value for purposes of a Pro-Rata Annual RSU
Award will equal the Annual Equity Compensation grant value set forth above
multiplied by a fraction (not greater than one), the numerator of which is 12
minus the number of whole months that as of the particular grant date had
elapsed since the date at which Annual RSU Awards were granted by the Company to
Outside Directors, and the denominator of which is 12, with the result to be
rounded down to the nearest whole unit. Each Pro-Rata Annual RSU Award will vest
pursuant to the same vesting schedule applicable to the Annual RSU Awards. Each
Pro-Rata Annual RSU Award shall be self-effecting and require no separate action
or approval by the Board or Compensation Committee.





--------------------------------------------------------------------------------





Each equity award will be made under and subject to the terms and conditions of
the Company’s Amended and Restated 2011 Performance Incentive Plan (the “Plan”)
or any successor equity compensation plan approved by the Company’s stockholders
and in effect at the time of grant, and will be evidenced by, and subject to the
terms and conditions of, an award agreement in the form approved by the Board or
relevant committee thereof to evidence such type of grant pursuant to this
policy (the “Form of Award Agreement”). Except as provided below with respect to
stock units deferred under the Company’s Outside Director Deferral Program, to
the extent then vested, restricted stock units will generally be paid in an
equal number of shares of the Company’s common stock as soon as practicable, and
in all events within 74 days, after the applicable vesting date.
Outside Directors are entitled to receive dividend equivalents with respect to
outstanding and unpaid restricted stock units granted pursuant to this policy.
Dividend equivalents, if any, are paid in the form of a credit of additional
restricted stock units under the Plan and are subject to the same vesting,
payment and other provisions as the underlying restricted stock units.
The specific payment, termination and dividend equivalent provisions applicable
to an award are set forth in the Plan and/or the related Form of Award
Agreement.
Expense Reimbursement
All Outside Directors will be entitled to reimbursement from the Company for
their reasonable travel (including airfare and ground transportation), lodging
and meal expenses incident to meetings of the Board or Committees thereof or in
connection with other Board related-business.
Outside Director Deferral Program
The Company has established the following Outside Director Deferral Program (the
“Program”) effective as of April 8, 2016. Pursuant to the Program, Outside
Directors may elect to receive their Annual RSU Award (including any Pro-Rata
Annual RSU Award) in stock units under the Plan that will be paid on a deferred
basis.
An Outside Director that wishes to receive his or her Annual RSU Award or
Pro-Rata Annual RSU Award on a deferred basis shall make a deferral election by
completing the election form as may be prescribed from time to time (an
“Election Form “), and filing such completed form with the Company by the
deadline determined below. Once an Election Form is validly filed with the
Company, it shall automatically continue in effect for future calendar years
unless the Outside Director changes or revokes his or her Election Form prior to
the beginning of any such future calendar years.
With respect to any calendar year, except as otherwise provided below for new
directors or with respect to a Forfeitable Rights Election (as defined below),
an Outside Director may file an Election Form with the Company on or before
December 31 immediately preceding the start of such calendar year or any earlier
deadline that may be established with respect to the particular year. Such
Election Form shall become irrevocable as of such December 31 and shall be
effective with respect to the Annual RSU Award for the calendar year commencing
on the January 1 that next follows such December 31. In addition, if permitted
under the Program for the applicable calendar year, Outside Directors may also
file an Election Form at least 12 months in advance of the ordinary vesting date
if all of the other conditions of the “forfeitable rights” exception set forth
in Treasury Regulation 1.409A-2(a)(5) are satisfied (a “Forfeitable Rights
Election”) in the calendar year in which any Annual RSU Award is granted. All
Forfeitable Rights Elections shall become irrevocable once made.





--------------------------------------------------------------------------------







Notwithstanding anything to the contrary in the Program, to the extent
permissible under Section 409A of the Code, any individual who first becomes an
Outside Director after the date hereof may file an Election Form with the
Company no later than thirty (30) days after such individual first becomes an
Outside Director with respect to his or her Pro-Rata Annual RSU Award. Such
Election Form shall be irrevocable once made and shall be effective with respect
to the portion of the director’s Pro-Rata Annual RSU Award paid for services
performed after such Election Form is filed with the Company.
Any Annual RSU Award or Pro-Rata Annual RSU Award that is validly deferred
pursuant to an Election Form shall, subject to the applicable vesting
requirements, be payable in a single lump sum in an equivalent number of shares
of common stock upon or as soon as practicable, and in all events within 74
days, following the first to occur of (A) the date of the Outside Director’s
Disability (within the meaning of the Treasury Regulations promulgated under
Section 409A of the Code), death or Separation from Service and (B) the
occurrence of a change in control of the Company that constitutes a “change in
the ownership,” a “change in the effective control,” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of the Treasury Regulations promulgated under Section 409A of the Code.
As used herein, a “Separation from Service” occurs when an Outside Director
dies, retires, or otherwise has a termination of service with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h), without regard to the optional alternative
definitions available thereunder. Notwithstanding the foregoing, in the event
the Outside Director is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) on the date of the Outside Director’s Separation
from Service, the Outside Director shall not be entitled to payment of any stock
units credited under the Program that would otherwise be paid in connection with
his or her Separation from Service until the earlier of (A) the date which is
six (6) months after his or her Separation from Service with the Company for any
reason other than death, or (ii) the date of the Outside Director’s death (and,
in either case, payment will be made within seventy four (74) days following
that event); provided that this six-month delay shall apply only to the extent
such delay in payment is required to comply with, and avoid the imputation of
any tax, penalty or interest under, Section 409A of the Code.
Until paid, Outside Directors are entitled to receive dividend equivalents with
respect to outstanding and unpaid stock units deferred under the Program in the
same manner as dividend equivalents are credited with respect to restricted
stock units described above. Dividend equivalents, if any, are paid in the form
of a credit of additional stock units under the Plan and are subject to the same
vesting, payment and other provisions as the underlying stock units.
Stock units shall be used solely as a device for the determination of the number
of shares of common stock eventually to be delivered to an Outside Director upon
payment of such stock units. Stock units shall not be treated as property or as
a trust fund of any kind. Stock units granted to an Outside Director pursuant to
the Program shall be credited to an unfunded bookkeeping account maintained by
the Company on behalf of each Outside Director to which the Outside Director’s
stock units shall be credited. Not less frequently than annually, the Company
shall provide each Outside Director with a current statement of his or her
account reflecting all credits of stock units as of such date.
An Outside Director shall have no rights as a stockholder of the Company, no
dividend rights (except as expressly provided above with respect to dividend
equivalent rights) and no voting rights with respect to stock units credited
under the Program and any shares of common stock underlying or issuable in
respect of such stock units until such shares are actually issued to and held of
record by the Outside Director. No assets have been secured or set aside by the
Company with respect to the stock units and, if amounts become payable to an
Outside Director pursuant to the Program, the Outside Director’s rights with
respect to such amounts shall be no greater than the rights of any general
unsecured creditor of the Company.





--------------------------------------------------------------------------------





Shares issued under the Program and stock units credited under the Program shall
be subject to the terms of the Plan. The specific payment, termination and
dividend equivalent provisions applicable to deferred stock units are set forth
in the Plan and/or the related Form of Award Agreement
Notwithstanding anything contained in the Program or in the Plan to the
contrary, prior to the time the stock units are paid, neither the stock units
nor any interest therein or amount payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, other than by will or the laws
of descent and distribution. The Program, including any Election Forms filed
hereunder, shall be construed and interpreted to comply with Section 409A of the
Code.









